I concur in the reversal of the case on account of defect in the indictment; but the ballot box having been opened in a contest of the election, if the ballots inspected in this contest of the election show the court that a crime had been committed, the trial court could order the ballots preserved as evidence, and under such circumstances the ballot box having been opened under the provisions of the statute, and under such circumstances the ballots were properly admitted, and I will write my views in full later on.